KAUGER, J.,
concurring in part, dissenting in part.
T1 The issue presented is whether the trial court abused its discretion in granting a temporary injunction against the Oklahoma Secondary School Activities Association (the OSSAA) which has delayed the state Class A baseball championship and denied athletes the opportunity to play in it. Because, under the facts presented,1 even if the OSSAA *893Board of Directors determines a violation of the rules, its rules do not provide for forfeiture.
T2 In Apache Corporation v. State of Oklahoma ex rel. Oklahoma Tax Commission, 2004 OK 48, 98 P.3d 1061, we explained why the procedure endorsed by the majority is partially flawed:
17 Exhaustion of administrative remedies is not required when those remedies are inadequate, ineffective or unavailable. Dewey v. State ex rel. Oklahoma Firefighters Pension and Retirement System, 2001 OK 40, ¶ 14, 28 P.3d 539, 546; McCarthy v. Madigan, 503 U.S. 140, 146-149, 112 S.Ct. 1081, 117 L.Ed.2d 291 (1992). We have explained the inadequacy, insufficiency, or futility of an administrative remedy when that remedy did not provide the parties with an opportunity to fairly present all claims and have them adjudicated. Lone Star Helicopters, Inc. v. State, 1990 OK 111, 800 P.2d 235, 237 (agency had no authority to adjudicate breach-of-contract claim); Walker v. Group Health Services, Inc., 2001 OK 2, ¶39, 37 P.3d 749, 762 (Board could not award damages for bad faith breach of an insurance contract). Cf. Montana National Bank of Billings v. Yellowstone County, 276 U.S. 499, 505, 48 S.Ct. 331, 333, 72 L.Ed. 673 (1928), (taxpayer seeking refund was not required to exhaust where tax entity was powerless to grant any appropriate relief). ...
T9 We applied this exception to the exhaustion doctrine in Bankoff v. Board of Adjustment of Wagoner County, 1994 OK 58, 875 P.2d 1138, where we said that a party was not required to seek a zoning variance when it had previously been denied a conditional use permit, We explained that the law does not require one to do a vain or useless thing or to perform an unnecessary act to obtain relief. Id. 1994 OK 58, at n. 9, 875 P.2d at 1143. Cf. Orion Corp. v. State, 103 Wash.2d 441, 693 P.2d 1369, 1879 (1985), (the futility exception to the exhaustion doctrine is premised upon the rationale that courts will not require vain and useless acts). (Emphasis supplied.)
13 It is a vain and useless act to send the matter back to the Board and to continue to stall the tournament. It is a waste of time, unreasonable, unfair and disruptive of the players' lives, to delay the state tournament when it can be immediately played and later determined: 1) if Wright City violated the rules against a 22 game limit when it participated in two five-inning post-season serim-mages; and 2) if so whether warning, probation or suspension is appropriate. The next Board meeting is June 4th and we are correctly reducing the normal rehearing to June Tth, the delay of the tournament continues and if rehearing is filed, it will be delayed even further.
1 4 The OSSAA Constitution Section 6 is a due process provision which requires an impartial investigation, written notifications, invitations to submit additional pertinent information to the investigation, as well as an opportunity for the schools, the students, and the student's parents to meet with the investigator.2 The majority is correct that this *894has not been completed and that an appeal to the OSSAA's Board of Directors has not yet happened. At this stage of the game, the trial court should have ordered the tournament to proceed and allow the process before the OSSAA Board to occur after the tournament in order not to punish other schools' student-athletes affected by the Executive Director's decision.
T5 The OSSAA refers to itself as a "voluntary association responsible for regulating interscholastic competition between public and certain private secondary schools in Oklahoma." This Court has previously referred to the OSSAA as "voluntary." In Brown v. Oklahoma Secondary School Activities Association, 2005 OK 88, ¶ 10, 125 P.8d 1219, we described the OSSAA and its purpose, saying:
The Association is made up of schools who voluntarily apply for membership. One of its purposes is to promote high standards of good sportsmanship. With member input, the Association adopts rules governing the interaction between the Association and the membership. Member schools are presumed to acquiesce in the rules and in the constitutional provision vesting final authority as to whether a rule violation occurs in the Board of Directors.
T6 While the term "voluntary" is used-for students-the term is a misnomer. A school is required be a member of the OS-SAA to participate in state-wide interscholastic athletic events. Students who want to be involved in athletics and who might even choose athletics as a career are required to be bound by the OSSAA rules and procedures if their school is a member and if they want to play sports. In this sense, it is not truly "voluntary" as the term suggests.
T7 Nevertheless, the general rule is that the courts should not intervene in the affairs of such associations, except to ascertain whether association proceedings are conducted pursuant to the rules and laws of the organization, in good faith and lawfully. Absent fraudulent, collusive, unreasonable, arbitrary or capricious behavior, this Court may not overturn a voluntary association's enforcement of its rules.3 We may not interject ourselves in the OSSAA's internal affairs if the rules are reasonable, lawful, in keeping with public policy, and are interpreted fairly and reasonably and enforced uniformly and not arbitrarily.4
*8951 8 The standard of review imposed for the issuance of a temporary injunction is similar-whether the trial court abused its discretion or entered a decision against the evidence.5 Pursuant to 12 0.S8.2001 § 952(b)(2),6 we may reverse, vacate, or modify a judgment of the district court where, on review, it appears from the nature of the case and all the facts properly before the Court the plaintiff was not entitled to injune-tive relief.7 Injunction proceedings are equitable in nature. Therefore, we consider all the evidence on appeal.8
T9 While we have determined the Executive Director's actions were unreasonable and unlawful, there can be no determination concerning the OSSAA's actions because that process has not been completed. For some student-athletes playing in a state tournament is one of the highlights of their lives. They should not be haunted by "what might have been." The delay harms all the student-athletes, not just the players of Wright City. Because under any circumstances, the OSSAA's rules do not provide for forfeiture, I would allow the tournament to proceed with Wright City's participation and require the Board to proceed with the matter after the tournament. Any punishment or penalty is applicable to the school-not to the students. Here, the immediate answer is-Play Ball!

. Ordinarily, because the OSSAA is a voluntary association, we do not interfere with its internal decision making. However, our previous decisions did not involve such a blatant violation of internal due process procedures or such egregious facts. Consequently, they are not disposi-tive here. For example, in Brown v. Oklahoma Secondary School Activities Association, 2005 OK 88, ¶10, 125 P.3d 1219, the student was directly involved in the dispute and the dispute involved a *893matter which occurred on the football field and witnessed by a referee. In Mahan v. Agee, 1982 OK 116, ¶2, 652 P.2d 765, the student had turned 19 and had exceeded the age limit eligibility requirement. In Oklahoma Secondary School Activities Association v. Midget, 1972 OK 154, 19, 505 P.2d 175, the OSSAA did not have a meeting as required by its Constitution but the Court determined it unnecessary because the principal of the high school which used the ineligible player gave initial information directly to secretary and neither the ineligible player nor his high school sought any relief.


. The Oklahoma Secondary School Activities Association Constitution Section 6. DUE PROCESS-Procedures Regarding Investigations, Hearings, and Appeals provides in pertinent part:
a. The Executive Secretary or his/her designee (the "investigator") will conduct an impartial investigation into any alleged violation as soon as is reasonably possible after the allegation is brought to the attention of the Association. Before reaching any determinations, and as soon as is practical in the interest of insuring the investigation is complete, the representative of the member school(s) involved will be notified in writing, when feasible, of the alleged violation and invited to submit any information deemed pertinent to the investigation.
b. If the investigation may impact the eligibility of a student to participate in interscholastic activities or contests, or may result in the imposition of penalties or sanctions on individual school personnel, before reaching any determinations, the investigator shall direct the mem*894ber school's representative to notify the parents(s) or legal guardian of the student of the alleged violation or the school personnel involved, and to invite them to submit any information they deem pertinent to the investigation. The member school's representative shall provide the investigator with a written confirmation that his notice has been given within three days of the representative's receipt of notice of the alleged violation. If the investigator determines that the investigation my be compromised or impeded by immediate notice to the student or the student's parent(s) or legal guardian, or the school personnel involved, then notice may be delayed until the risk or interference with the investigation is minimized or eliminated.
c. Prior to reaching any determinations, the investigator shall further afford the school(s), as well as any students(s) involved and the student's parents or legal guardian of such student, the opportunity to request a meeting with the investigator. Any timely request will be granted.
d. Because some action my be necessary before an investigation of an alleged violation can be completed, the Executive Secretary is authorized to take temporary action pending further investigation and determination, if deemed necessary to prevent possible continuing or repeated violations of the Associations's Constitution, Rules, or Policies or Procedures.
e. The Executive Secretary shall notify the representative of the member school(s) involved in writing of his/her decision with respect to the alleged violation as soon as possible after a determination has been made, and shall direct the representative to provide notice of the decision to any student(s) involved. The member school's representative shall provide the Executive Secretary with confirmation that this notice has been given within three days of receipt of notice of the Executive Secretary's decision.
£. A member school or individual aggrieved by a decision of the Executive Secretary shall each have the right to appeal to the Board of Directors of the Association....


. Brown v. Oklahoma Secondary School Activities Association, 2005 OK 88, ¶10, 125 P.3d 1219; Mahan v. Agee, 1982 OK 116, ¶2, 652 P.2d


. Brown v. Oklahoma Secondary School Activities Association, see note 20, supra; Mahan v. Agee, see note 20, supra; Board of Regents of the University of Oklahoma v. National Collegiate Athletic Association, 1977 OK 17, ¶12, 561 P.2d 499, 85 A.L.R.3d 953; Oklahoma Secondary School *895Activities Association v. Midget, 1972 OK 154, ¶9, 505 P.2d 175.


. Brown v. Oklahoma Secondary School Activities Association, see note 20 at ¶11, supra; Board of Regents of the University of Oklahoma v. National Collegiate Athletic Association, see note 21, supra; Quaker Oil & Gas Co. v. Jane Oil & Gas Co., 1917 OK 192, ¶0, 164 P. 671.


. Brown v: Oklahoma Secondary School Activities Association, see note 20 at ¶11, supra; Board of Regents of the University of Oklahoma v. National Collegiate Athletic Association, see note 21, supra; Vickers v. Vining, 1969 OK 66, ¶0, 452 P.2d 798.


. Brown v. Oklahoma Secondary School Activities Association, see note 20 at ¶11, supra; Sharp v. 251st St. Landfill, Inc., 1996 OK 109, ¶4, 925 P.2d 546; State ex rel. Schulte v. Hallco Environmental, Inc., 1994 OK 138, ¶2, 886 P.2d 994; Board of Regents of the University of Oklahoma v. National Collegiate Athletic Association, see note 21, supra.


. Title 12 0.8.2001 § 952(b)(2) provides in pertinent part:
(b) The Supreme Court may reverse, vacate or modify any of the following orders of the district court, or a judge thereof:
. 2. An order that discharges, vacates or modifies or refuses to vacate or modify a provisional remedy which affects the substantial rights of a party; or grants, refuses, vacates, modifies or refuses to vacate or modify an injunction; grants or refuses a new trial; or vacates or refuses to vacate a final judgment;